        Case 4:16-cv-04957-JSW Document 94 Filed 03/19/19 Page 1 of 3



 1   David T. Biderman (Bar No. 101577)
     DBiderman@perkinscoie.com
 2   Jacqueline E. Young (Bar No. 280374)
     JYoung@perkinscoie.com
 3   PERKINS COIE LLP
     505 Howard Street, Suite 1000
 4   San Francisco, CA 94105-3204
     Telephone: 415.344.7000
 5   Facsimile: 415.344.7050
 6   Charles C. Sipos (pro hac vice)
     CSipos@perkinscoie.com
 7   Jeffrey M. Hanson (pro hac vice)
     JHanson@perkinscoie.com
 8   Mica D. Simpson (pro hac vice)
     MSimpson@perkinscoie.com
 9   Lauren Watts Staniar
     LStaniar@perkinscoie.com
10   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
11   Seattle, WA 98101-3099
     Telephone: 206.359.8000
12   Facsimile: 206.359.9000
13   Attorneys for Defendant
     General Mills Sales, Inc.
14

15                                UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17                                       OAKLAND DIVISION

18

19   BEVERLY TRUXEL and STEPHEN                   Case No. 4:16-cv-04957-JSW
     HADLEY, individually, and on behalf of
20   those similarly situated, and the general    The Honorable Jeffrey S. White
     public,
21                                                DEFENDANT GENERAL MILLS SALES,
                           Plaintiffs,            INC.’S STATEMENT OF RECENT
22                                                DECISION
              v.
23                                                Civil L.R. 7-3
     GENERAL MILLS SALES, INC.,
24
                           Defendant.
25

26

27
                                                 -1-
28
     GENERAL MILLS’ STATEMENT OF RECENT DECISION
     Case No. 4:16-cv-04957-JSW
     143651203.1
        Case 4:16-cv-04957-JSW Document 94 Filed 03/19/19 Page 2 of 3



 1            Pursuant to Civil Local Rule 7-3(d) and in support of Defendant General Mills Sales,
 2   Inc.’s (“General Mills”) Motion to Dismiss Third Amended Complaint (Dkt. No. 85), General
 3   Mills respectfully submits the following relevant judicial opinion published after the date General
 4   Mills’ reply memorandum was filed with the Court: The Second Circuit’s recent Summary Order
 5   in Manuel v. Pepsi-Cola, Co., No. 18-1748 (2d Cir. Mar. 15, 2019). A copy of the March 15,
 6   2019 Order is attached hereto has Exhibit A.
 7

 8   DATED: March 19, 2019                             PERKINS COIE LLP
 9
                                                       By: /s/ Charles C. Sipos
10                                                         Charles C. Sipos (pro hac vice)
                                                           CSipos@perkinscoie.com
11
                                                           David T. Biderman (Bar No. 101577)
12                                                         DBiderman@perkinscoie.com
                                                           Jacqueline E. Young (Bar No. 280374)
13                                                         JYoung@perkinscoie.com
                                                           PERKINS COIE LLP
14                                                         505 Howard Street, Suite 1000
                                                           San Francisco, CA 94105-3204
15                                                         Telephone: 415.344.7000
                                                           Facsimile: 415.344.7050
16
                                                           Jeffrey M. Hanson (pro hac vice)
17                                                         JHanson@perkinscoie.com
                                                           Mica D. Simpson (pro hac vice)
18                                                         MSimpson@perkinscoie.com
                                                           Lauren Watts Staniar
19                                                         LStaniar@perkinscoie.com
                                                           PERKINS COIE LLP
20                                                         1201 Third Avenue, Suite 4900
                                                           Seattle, WA 98101-3099
21                                                         Telephone: 206.359.8000
                                                           Facsimile: 206.359.9000
22
                                                           Attorneys for Defendant General Mills
23                                                         Sales, Inc.
24

25

26

27
                                                    -2-
28
     GENERAL MILLS’ STATEMENT OF RECENT DECISION
     Case No. 4:16-cv-04957-JSW
     143651203.1
        Case 4:16-cv-04957-JSW Document 94 Filed 03/19/19 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2            The undersigned certifies that on March 19, 2019, I caused to be filed via the CM/ECF
 3   system a true and correct copy of the foregoing document and that service of this document was
 4   accomplished on all parties in the case by the CM/ECF system.
 5

 6                                               /s/ Lauren Watts Staniar
                                                 Lauren Watts Staniar, pro hac vice
 7                                               LStaniar@perkinscoie.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                   -3-
28
     GENERAL MILLS’ STATEMENT OF RECENT DECISION
     Case No. 4:16-cv-04957-JSW
     143651203.1
